Case 2:15-cv-02485-ENV-AYS Document 52 Filed 08/19/20 Page 1 of 6 PageID #: 812




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- x
 MCCORMICK 110, LLC,                                            :
                                                                :
                                              Plaintiff,        :
                                                                :   MEMORANDUM & ORDER
                            -against-                           :
                                                                :   15-CV-2485 (ENV) (AYS)
 GINA DECOSTA a/k/a GINA A. DECOSTA,                            :
 “JOHN DOE NUMBERS 1-10,” the names of these :
 defendants being fictitious and unknown to the                 :
 Plaintiff, the persons or parties intended being the :
 tenants, occupants, person or corporations, if any, :
 having or claiming an interest in, possession of, or :
 lien upon the premises described in the Complaint, :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- x

 VITALIANO, D.J.

         On April 30, 2015, U.S. Bank National Association, as Trustee for CVF II Mortgage

 Loan Trust I (“U.S. Bank”), brought this action to foreclose a residential mortgage encumbering

 the property located at 382 36th Street, Lindenhurst, New York, 11757. See Compl., Dkt. 1, ¶¶

 1, 4. On March 17, 2016, U.S. Bank assigned the mortgage and note to the current plaintiff,

 McCormick 110, LLC (“McCormick”). See Order Substituting Assignee, Dkt. 23. On June 19,

 2019, McCormick moved for summary judgment. Dkt. 44.

         Presently before the Court is a report and recommendation (“R&R”) issued by Magistrate

 Judge Anne Y. Shields recommending that the Court grant McCormick’s motion for summary

 judgment and direct McCormick to submit a final proposed order detailing the amounts due.

 Dkt. 45. On February 25, 2020, defendant Gina DeCosta filed timely written objections to

 portions of the R&R. Dkt. 50. For the reasons that follow, McCormick’s motion for summary

 judgment is granted and the R&R is adopted, in its entirety, as the opinion of the Court.




                                                          1
Case 2:15-cv-02485-ENV-AYS Document 52 Filed 08/19/20 Page 2 of 6 PageID #: 813




                                           Background1


        On October 20, 2008, DeCosta executed a mortgage and note encumbering the property

 subject to foreclosure. Pl.’s Rule 56.1 Statement, Dkt. 44-16, ¶¶ 1–3, 13. The original

 mortgagee was Flagstar Bank, FSB, but the mortgage and note were assigned to U.S. Bank on

 November 5, 2014. Id. ¶ 8. On January 14, 2015, U.S. Bank sent DeCosta notice that she was

 1,018 days in default, that she could cure the default by making a payment of $76,569.29, and

 that if the matter was not resolved within 90 days, a foreclosure action could ensue. See id. ¶¶

 21–23, 26; Mot. Summ. J. Ex. C, Dkt. 44-7, at 11. DeCosta failed to cure the default, and, in line

 with the warning, U.S. Bank brought this action. See Compl.

        Roughly a year later, U.S. Bank assigned the mortgage and note to McCormick, and

 McCormick and DeCosta entered into a mandatory settlement mediation program. Pl.’s Rule

 56.1 Statement ¶ 31. Ultimately, the mediation resulted in McCormick’s approval of a trial loan

 modification, under which DeCosta successfully made three trial monthly payments. Id. ¶¶ 31–

 32. The trial’s success prompted McCormick to offer a permanent loan modification, but

 DeCosta failed to execute the modification agreement or continue making payments. As a result,

 McCormick withdrew its offer. Id. ¶¶ 33–34. There is no dispute that, other than the three trial

 payments, DeCosta has failed to make the payments due under the mortgage at any time after the

 initial non-payment that cascaded into this foreclosure proceeding. Id. ¶ 35.




 1
  The facts are drawn from McCormick’s Rule 56.1 Statement and the exhibits attached to its
 motion. For her part, DeCosta has failed to submit a counter-statement of facts in accordance
 with Rule 56.1 of the Local Rules of the United States District Courts for the Southern and
 Eastern Districts of New York. R&R at 2. For that reason, the facts recited in McCormick’s
 Rule 56.1 Statement are deemed admitted and will be disregarded by the Court only if they are
 unsupported by the record. See Giannullo v. City of New York, 322 F.3d 139, 140 (2d Cir. 2003).



                                                  2
Case 2:15-cv-02485-ENV-AYS Document 52 Filed 08/19/20 Page 3 of 6 PageID #: 814




                                            Legal Standard


        In reviewing a report and recommendation of a magistrate judge, a district court “may

 accept, reject, or modify, in whole or in part, the findings or recommendations made by the

 magistrate judge.” 28 U.S.C. § 636(b)(1). Further, a district judge is required to “determine de

 novo any part of the magistrate judge’s disposition that has been properly objected to.” Fed. R.

 Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1); Arista Records, LLC v. Doe 3, 604 F.3d 110,

 116 (2d Cir. 2010). But, as to “those portions of the report to which no timely objection has been

 made, a district court need only satisfy itself that there is no clear error on the face of the record”

 in order to accept it. Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2

 (S.D.N.Y. Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL

 2001439, at *4 (S.D.N.Y. July 8, 2009)).



                                                Discussion


        In order to sustain a foreclosure claim under New York law, a mortgage lender must

 establish three elements: “(1) the proof of the existence of an obligation secured by a mortgage;

 (2) a default on that obligation by the debtor; and (3) notice to the debtor of that default.”

 Gustavia Home, LLC v. Hoyer, 362 F. Supp. 3d 71, 79 (E.D.N.Y. 2019) (quoting United States v.

 Paugh, 332 F.Supp.2d 679, 680 (S.D.N.Y. 2004)). DeCosta objects only to Judge Shield’s

 findings with respect to the notice element. Def.’s Obj., Dkt. 50, ¶¶ 10–18. Because DeCosta

 has not objected to any other findings, the Court reviews them for clear error, and finding none,

 adopts them in their entirety on that basis.

        With respect to notice, DeCosta argues that McCormick has failed to demonstrate

 compliance with the notice requirement under New York Real Property Actions and Proceedings


                                                    3
Case 2:15-cv-02485-ENV-AYS Document 52 Filed 08/19/20 Page 4 of 6 PageID #: 815




 Law (“RPAPL”) § 1304. Def.’s Obj. ¶ 10. RPALP § 1304 requires service of pre-foreclosure

 notice to a borrower 90 days before initiation of a mortgage foreclosure action. See Courchevel

 1850 LLC v. Stern, No. 17-CV- 1794 (NGG) (JO), 2018 WL 3193210, at *2 (E.D.N.Y. June 28,

 2018). There is no question that failure to provide the required RPALP notice will result in

 dismissal of a foreclosure claim. Id. No matter how clear the law might be, however, the failure

 of an objector to an R&R to raise the objection before the magistrate judge, as DeCosta failed to

 do here, is fatal to the objection. See Frankel v. Citicorp Ins. Servs., Inc., No. 11-CV-2293

 (NGG) (RER), 2015 WL 6021534, at *3 (E.D.N.Y. Oct. 14, 2015) (collecting cases). For that

 reason, DeCosta’s objection is overruled.

        In any event, even if substantively before the Court on de novo review, the objection

 would be overruled. Pointedly, paragraph 26 of McCormick’s Rule 56.1 Statement provides that

 DeCosta was sent a proper § 1304 notice on January 14, 2015. See Pl.’s Rule 56.1 Statement ¶

 26. McCormick also attaches the notice as an exhibit to its motion. Mot. Summ. J. Ex. C, Dkt.

 44-7, at 11; see also Kosterich Aff., Dkt. 44-2, ¶¶ 6–8. Paying no mind to the content of this

 exhibit, however, DeCosta grouses that paragraph 26 includes no citation to the record as

 required under Local Civil Rule 56.1(d).2 Def.’s Obj. ¶ 12. This nit of a complaint rings hollow.

 The relevant exhibit is cited in paragraph 22 of the Rule 56.1 Statement. See Pl.’s Rule 56.1

 Statement ¶ 22. While the admittedly relevant exhibit should also be cited in paragraph 26,

 DeCosta has tendered no precedent suggesting this oversight warrants denial of summary

 judgment, probably because to deny summary judgment for such a reason given the totality of



 2
   Local Civil Rule 56.1(d) provides that “[e]ach statement by the movant or opponent pursuant to
 [a summary judgment motion], including each statement controverting any statement of material
 fact, must be followed by citation to evidence which would be admissible, set forth as required
 by Fed. R. Civ. P. 56(c).”



                                                  4
Case 2:15-cv-02485-ENV-AYS Document 52 Filed 08/19/20 Page 5 of 6 PageID #: 816




 the record would be absurd. See Wright v. Maersk Line, Ltd., No. 99-CIV-11282 (LMM) (AJP),

 2001 WL 58003, at *3 n.2 (S.D.N.Y. Jan. 23, 2001) (rejecting denial of defendant’s motion for

 summary judgment for its initial failure to comply with Local Civil Rule 56.1(d)).

        Equally unsuccessful is DeCosta’s effort to reassert her argument that McCormick failed

 to establish compliance with the notice requirement under RPALP § 1303. Def.’s Obj. ¶¶ 16–18.

 Judge Shields carefully considered and rejected this argument. In particular, she found that the

 record showed DeCosta was properly served with § 1303 notice and that DeCosta’s conclusory

 affidavit stating otherwise was insufficient. R&R at 6–9. DeCosta does not explain why this

 was an error or cite case law to the contrary, but merely regurgitates her position that the

 evidence presented by McCormick fails to prove compliance with § 1303. See Def.’s Obj. ¶¶

 16–18. Such objections are insufficient to warrant de novo review. See LG Capital Funding,

 LLC v. On4 Commc’ns, Inc., No. 16-CV-6943 (ENV) (RER), 2018 WL 4583486, at *3

 (E.D.N.Y. Sept. 25, 2018). Consequently, in the absence of proper written objection, the Court

 reviews this portion of the R&R for clear error, and, finding none, overrules DeCosta’s purported

 objection.3




                                             Conclusion


        For the foregoing reasons, McCormick’s motion for summary judgment is granted, and

 the R&R is adopted, in its entirety, as the opinion of the Court. McCormick is directed to submit

 evidence to Magistrate Judge Shields at an inquest to establish the amounts currently due and



 3
   The Court observes for the completeness of the record that, had it conducted a review de novo,
 it would have reached the same conclusion reached by Magistrate Judge Shields.



                                                  5
Case 2:15-cv-02485-ENV-AYS Document 52 Filed 08/19/20 Page 6 of 6 PageID #: 817




 owing to it, along with a proposed Judgment of Foreclosure and Order of Sale.

        So Ordered.

        Dated: Brooklyn, New York
               July 17, 2020

                                                                   /s/ENV

                                                                 ERIC N. VITALIANO
                                                                 United States District Judge




                                                6
